DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-87 of U.S. Patent No. 11,320,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows: a non-transitory computer readable storage medium comprising instructions at least for a story, when executed by at least a processor of a mobile device of a user, operate to access materials entered at a web-based social network, via connecting to the web-based social network at least through the web, with the accessed materials including at least a part of a story; and to present by the mobile device of the user, wherein the story is related to a profile of the user, and wherein the instructions at least for the story, when executed by the at least a processor, operate to: access a plurality of accounts of the user in the mobile device; access data regarding the user, via at least the web, based on at least one of the accounts of the plurality of accounts of the user; and generate at least a part of the profile of the user from at least the accessed data regarding the user, with the profile including an account of the user for a web-based social network, with the web-based social network at least allowing a plurality of people, including the user, to enter materials at that web-based social network, and at least allowing the plurality of people to view at least some of the materials entered at that web-based social network, via connecting to that web-based social network at least through the web.

Allowable Subject Matter
Claims 1-87 are allowed over the prior art of record.
The prior art of record fails to teach or suggest accessed materials being related to at least the sub-story of the story, wherein at least a portion of the sub-story is related to a profile of the user, and wherein the instructions at least for the story, when executed by the at least a processor, operate to: retrieve a plurality of accounts of the user from the mobile device, with the plurality of accounts including at least an account of the user for the web-based social network; access data regarding the user, via at least the web, based on at least one of the accounts of the plurality of accounts of the user; and generate the profile of the user from at least the accessed data regarding the user, with the profile including at least a plurality of accounts of the user for web-based social networks, one of them being the account of the user for the web-based social network, with each of the plurality of web-based social networks at least allowing a plurality of people, including the user, to enter materials at that web-based social network, and at least allowing the plurality of people to access at least some of the materials entered at that web-based social network, via connecting to that web-based social network at least through the web, access an overlay and attribute of the overlay, and compose to present by the mobile device at least the story including placing the overlay on the part of the story based on the attribute of the overlay as set forth in independent claims 1 and 19.
	Dependent claims 2-18 and 20-23 being further limiting to the independent claims 1 and 19 are also allowed. 
	The closet prior art, Kim, US Patent Application Publication No 2012/0105460 teaches that the e-book is displayed automatically to enable a user to use the e-book conveniently and at different location without any interruption. The present invention also provides convenience of providing supplemental material to previous programs and prevents users from any learning interruptions during operation of the e-book. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691